Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
4, 2009, is by and among MORTON’S OF CHICAGO, INC., an Illinois corporation,
(the “Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware corporation (the
“Parent”), those Subsidiaries of the Parent identified as a “Guarantor” on the
signature pages hereto (together with the Parent, the “Guarantors”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (as
defined below) under the Credit Agreement (defined below) (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the “Lenders”)
and the Administrative Agent are parties to that certain Credit Agreement dated
as of February 14, 2006, as previously amended, modified or supplemented by that
certain First Amendment to Credit Agreement dated as of June 1, 2007, that
certain Second Amendment to Credit Agreement dated as of October 9, 2007, that
certain Third Amendment to Credit Agreement dated as of February 27, 2008 and
that certain Fourth Amendment to Credit Agreement dated as of September 24, 2008
(as amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement as amended hereby);

WHEREAS, the Credit Parties have requested that the Administrative Agent (on
behalf of the Required Lenders) agree to amend certain provisions of the Credit
Agreement as described herein; and

WHEREAS, the Administrative Agent (on behalf of the Required Lenders) has agreed
to the amendments requested by the Credit Parties, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 Recitals. The reference to $115,000,000 contained in the first recital to
the Credit Agreement is hereby amended to read $75,000,000.

1.2 Miami Beach Indebtedness. A new defined term “Miami Beach Indebtedness” is
hereby added to Section 1.1 of the Credit Agreement in the appropriate
alphabetical order, to read as follows:

“Miami Beach Indebtedness” shall mean any Indebtedness of Morton’s of
Chicago/Miami Beach LLC, a Subsidiary of the Parent and a Guarantor hereunder,
owing to Crown at Miami Beach, Ltd.”



--------------------------------------------------------------------------------

1.3 Adjusted Leverage Ratio. The definition of “Adjusted Leverage Ratio” in
Section 1.1 of the Credit Agreement is hereby amended by adding a sentence to
the end thereof to read as follows:

“For purposes of calculating the Adjusted Leverage Ratio as of any date of
determination, the amount set forth in clause (a)(i) of this definition shall be
reduced by the amount of any Miami Beach Indebtedness outstanding on such date;
provided, that (A) the aggregate amount of such Miami Beach Indebtedness
excluded from clause (a)(i) of this definition shall not exceed $2,000,000 and
(B) no portion of the Miami Beach Indebtedness shall be recourse to any Credit
Party or Subsidiary, other than Morton’s of Chicago/Miami Beach LLC.”

1.4 Alternate Base Rate. The definition of “Alternate Base Rate” in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as calculated pursuant to the definition of LIBOR), for an Interest Period of
three (3) months plus (ii) 1.00%. For purposes hereof: “Prime Rate” shall mean,
at any time, the rate of interest per annum publicly announced from time to time
by the Administrative Agent at its principal office as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in the Prime Rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks; and “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) (A) that it is unable to ascertain
the Federal Funds Effective Rate, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflects an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Alternate Base Rate, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or LIBOR
for an Interest Period of three (3) months.

 

2



--------------------------------------------------------------------------------

1.5 Applicable Percentage. The pricing grid contained in the definition of
“Applicable Percentage” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

Level

 

Adjusted

Leverage

Ratio

 

Alternate

Base Rate

Margin

 

LIBOR Rate
Margin and Letter

of Credit Fee

 

Commitment

Fee

I

  < 4.50 to 1.0   1.500%   2.500%   0.350%

II

  ³ 4.50 to 1.0 but
< 5.00 to 1.0   2.000%   3.000%   0.500%

III

  ³ 5.00 to 1.0   2.500%   3.500%   0.500%

1.6 Consolidated EBITDAR. The definition of “Consolidated EBITDAR” in
Section 1.1 of the Credit Agreement is hereby amended by adding a sentence to
the end thereof to read as follows:

“The calculation of Consolidated EBITDAR shall be subject to the provisions of
Section 1.3.”

1.7 Consolidated Net Income. The definition of “Consolidated Net Income” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Consolidated Net Income” shall mean, for any period, net income after taxes for
such period of the Parent and its Subsidiaries on a consolidated basis
(excluding extraordinary and non-recurring items, goodwill impairment charges
and currency translation expenses), as determined in accordance with GAAP. For
the avoidance of doubt, (a) the $3,400,000 charge of the Credit Parties during
the fiscal quarter of the Parent ended December 30, 2007 related to certain wage
and hour claims, (b) the approximately $3,700,000 (subject to final audit)
charge of the Credit Parties during the fiscal quarter of the Parent ended
January 4, 2009 related to certain wage and hour claims and (c) the
approximately $917,000 (subject to final audit) charge of the Credit Parties
during the fiscal quarter of the Parent ended January 4, 2009 related to the
closing of the New Hyde Park, New York corporate office, one restaurant located
in Charlotte, North Carolina, and one restaurant located in Kansas City,
Missouri, in each case as previously disclosed to the Administrative Agent and
the Lenders, shall each be deemed a “non-recurring item” for purposes of this
definition and excluded from the calculation of Consolidated Net Income for such
period. Consolidated Net Income shall include net income attributable to an
Excluded Joint Venture only to the extent such Excluded Joint Venture
distributes such net income to a Credit Party or a Subsidiary (other than an
Excluded Joint Venture) but shall not include any net loss attributable to an
Excluded Joint Venture.

 

3



--------------------------------------------------------------------------------

1.8 Consolidated Rent Expense. The definition of “Consolidated Rent Expense” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Consolidated Rent Expense” shall mean, for any period, all cash rent expense of
the Parent and its Subsidiaries on a consolidated basis for such period, as
determined in accordance with GAAP; provided, that any reduction of such
Consolidated Rent Expense arising as a result of a renegotiated lease shall be
subject to the provisions of Section 1.3.

1.9 Permitted Acquisitions. Clause (xi) contained in the definition of
“Permitted Investments” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

(xi) Reserved;

1.10 Accounting Terms. The last paragraph contained in Section 1.3 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

For purposes of computing Consolidated EBITDAR, the Adjusted Leverage Ratio
or the Fixed Charge Coverage Ratio, without duplication, for any purpose
hereunder, (a) any Permitted Acquisition shall be given pro forma effect as if
such transaction had taken place as of the first day of such applicable test
period, (b) any permitted sale of assets (including a stock sale), any
liquidation of any Subsidiary or any cessation of business activities by any
Subsidiary (other than any cessation of business activities by a Subsidiary for
a period not to exceed 60 days in connection with the relocation of the business
operated by such Subsidiary within the same geographic area) shall be given pro
forma effect as if such transaction had taken place as of the first day of such
applicable test period and (c) any reduction of Consolidated Rent Expense
arising as a result of a renegotiated lease shall be given pro forma effect as
if such transaction had taken place as of the first day of such applicable test
period.

1.11 Revolving Commitments. Section 2.1(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally, but not jointly, agrees to make
revolving credit loans (“Revolving Loans”) to the Borrower from time to time in
an aggregate principal amount of up to SEVENTY-FIVE MILLION DOLLARS
($75,000,000) (as such aggregate maximum amount may be reduced from time to time
as provided in Section 2.6, the “Revolving Committed Amount”) for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Lender
individually, the sum of such Lender’s Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus LOC Obligations shall not exceed such Lender’s Revolving Commitment and
(ii) with regard to the Lenders collectively, the sum of the outstanding
Revolving Loans plus outstanding Swingline Loans plus LOC Obligations shall not
exceed the Revolving Committed Amount.

 

4



--------------------------------------------------------------------------------

Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, however,
Revolving Loans made on the Closing Date or on any of the three Business Days
following the Closing Date may only consist of Alternate Base Rate Loans. LIBOR
Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.

1.12 Incremental Facilities. Section 2.2 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Section 2.2 [Reserved].

1.13 Commitment Reductions. Section 2.6 of the Credit Agreement is hereby
amended by adding the following paragraph (d) to the end thereof:

(d) Mandatory Reductions. The Revolving Committed Amount shall be reduced on
December 31, 2009 by an amount equal to $5,000,000 on such date (or, if less,
the remaining amount of the Revolving Committed Amount); provided, that
concurrently with such reduction, the Borrower shall prepay the Loans and cash
collateralize the LOC Obligations as required pursuant to Section 2.7(b).

1.14 Mandatory Prepayments. Section 2.7(b) of the Credit Agreement is hereby
amended in the following respects:

(a) Clause (v) contained therein is hereby amended and restated in its entirety
to read as follows:

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.7(b) shall be applied as follows: (A) with respect to
all amounts prepaid pursuant to Section 2.7(b)(i), (1) first, to the outstanding
Swingline Loans, (2) second, to the outstanding Revolving Loans (without a
corresponding permanent reduction to the Revolving Committed Amount) and
(3) third (after all Revolving Loans have been repaid), to a cash collateral
account in respect of LOC Obligations, (B) with respect to all amounts prepaid
pursuant to Sections 2.7(b)(ii), (iii) and (iv), (1) first, to the outstanding
Swingline Loans (without a corresponding permanent reduction in the Revolving
Committed Amount), (2) second, to the outstanding Revolving Loans (without a
corresponding permanent reduction in the Revolving Committed Amount) and
(3) third (after all Revolving Loans have been repaid), to a cash collateral
account in respect of LOC Obligations and (C) with respect to all amounts
prepaid pursuant to Section 2.7(b)(vi), (1) first, to the outstanding Swingline
Loans (with a corresponding permanent reduction to the Revolving Committed
Amount but not the Swingline Committed Amount (other than pursuant to
Section 2.6(b))), (2) second, to the outstanding Revolving Loans (with a
corresponding permanent reduction to the Revolving Committed Amount) and
(3) third (after all Revolving Loans have been repaid), to a cash collateral
account in respect of LOC Obligations. Within the parameters of the applications
set forth above, prepayments shall be applied first to Alternate Base Rate Loans
and then to LIBOR Rate Loans in direct order of Interest Period maturities. Each
Lender shall receive its pro rata share (except with respect to prepayments of
Swingline Loans) of any such prepayment based on its Commitment Percentage. All
prepayments under this Section 2.7(b) shall be subject to Section 2.17 and be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

5



--------------------------------------------------------------------------------

(b) A new clause (vi) is hereby added to the end of such section to read as
follows:

(vi) Indebtedness and Sale Leasebacks. Immediately upon (1) the incurrence of
any Indebtedness by any Credit Party or any of its Subsidiaries pursuant to
Section 6.1(h) or (2) consummation of any Sale Leasebacks, the Borrower shall
prepay the Loans and cash collateralize the LOC Obligations in an aggregate
amount equal to one hundred percent (100%) of the Indebtedness incurred or Net
Cash Proceeds arising from such Sale Leaseback, as applicable, to the Lenders
(such prepayment to be applied as set forth in clause (v) above).

1.15 Financial Covenants. Section 5.9 of the Credit Agreement is hereby amended
in the following respects:

(a) Clause (a) contained in such section is amended and restated in its entirety
to read as follows:

(a) Maximum Adjusted Leverage Ratio. The Adjusted Leverage Ratio, as of the last
day of each fiscal quarter of the Parent occurring during the periods set forth
below, shall be less than or equal to the following:

 

Period

   Ratio

January 5, 2009 through and including October 4, 2009

   5.50 to 1.00

October 5, 2009 and thereafter

   5.25 to 1.00

(b) The grid contained in clause (c) of such section is amended and restated in
its entirety to read as follows:

 

Fiscal Year Ending

   Amount

December 31, 2006

   $ 33,500,000

December 30, 2007

   $ 32,500,000

January 4, 2009

   $ 35,000,000

January 3, 2010

   $ 20,000,000

January 2, 2011

   $ 20,000,000

January 1, 2012

   $ 5,000,000

1.16 Restricted Payments. Section 6.10 of the Credit Agreement is hereby amended
in the following respects:

(a) Clause (d) of such section is hereby amended and restated in its entirety to
read as follows:

 

6



--------------------------------------------------------------------------------

(d) if no Event of Default shall exist or would occur after giving effect
thereto on a Pro Forma Basis, any Credit Party may, (i) repurchase Capital
Stock, or warrants, options or other rights to acquire Capital Stock, of the
Parent in an aggregate amount not to exceed $2,000,000 in any fiscal year of the
Parent and $10,000,000 during the term of this Agreement and (ii) make any
Restricted Payments not otherwise permitted by this Section, not to exceed
$2,000,000 in any fiscal year of the Parent and $10,000,000 in the aggregate
during the term of this Agreement; provided that, in each case, (1) after giving
effect to each such repurchase of Capital Stock on a pro forma basis, the
Adjusted Leverage Ratio shall be less than 4.75 to 1.0 and (2) any amount not
utilized in a previous fiscal year may be utilized in the immediately succeeding
fiscal year (with respect to any fiscal year, Restricted Payments made during
any such fiscal year shall be deemed to be made first with respect to the
applicable limitation for such year and then with respect to any carry forward
amount to the extent applicable),

(b) Clause (g) of such section is hereby amended and restated in its entirety to
read as follows:

(g) the Parent may repurchase Capital Stock, or warrants, options or other
rights to acquire Capital Stock, of the Parent in an aggregate amount not to
exceed $6,000,000 during the term of this Agreement; provided, that with respect
to any fiscal year of the Parent, the Parent may not make any such repurchases
pursuant to this clause (g) during such fiscal year until the Credit Parties
have completely exhausted the baskets for Restricted Payments set forth in
Section 6.10(d)(i) and 6.10(d)(ii) (including any amounts available thereunder
carried forward from previous fiscal years) for such fiscal year; provided,
further, it is hereby understood and agreed that repurchases of Capital Stock by
the Parent in 2008 shall be applied to the baskets set forth in clauses
6.10(d)(i) and 6.10(d)(ii) prior to use of the basket for repurchases of Capital
Stock in this clause 6.10(g) and provided, further, that after giving effect to
each such repurchase of Capital Stock on a pro forma basis, the Adjusted
Leverage Ratio shall be less than 4.75 to 1.0.

ARTICLE II

REVOLVING COMMITTED AMOUNT

Pursuant to Section 2.6(a) of the Credit Agreement, the Borrower hereby elects
to permanently reduce the Revolving Committed Amount to SEVENTY-FIVE MILLION
DOLLARS ($75,000,000). The Credit Parties and the Lenders hereby agree that,
after giving effect to this Amendment (a) the Revolving Committed Amount shall
be reduced to $75,000,000 and (b) the Revolving Commitments of each Revolving
Lender shall be reduced pro rata to accommodate such reduction of the Revolving
Committed Amount in accordance with Section 2.12(a) of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions.

This Amendment shall become effective as of the date hereof (the “Fifth
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.

(b) Executed Consents. The Administrative Agent shall have received executed
consents, substantially in the form of Exhibit A attached hereto (a “Lender
Consent”), from each of the Required Lenders authorizing the Administrative
Agent to enter into this Amendment on their behalf.

(c) Amendment Fee. The Administrative Agent shall have received from the
Borrower, on behalf of each Lender that executes and delivers a Lender Consent
to the Administrative Agent by 5 p.m. (Charlotte, NC time) on March 4, 2009, an
amendment fee in an amount equal to 50 basis points on the aggregate Revolving
Commitments of such approving Lenders. In addition, the Administrative Agent
shall have received from the Borrower such other fees and expenses that are
payable in connection with the consummation of the transactions contemplated
hereby, including, without limitation, the reasonable fees and expenses of
Moore & Van Allen PLLC.

(d) Other. The Administrative Agent shall have received such other documents,
agreements or information which it may reasonably request relating to the Credit
Parties and the transactions contemplated by this Amendment and any other
matters relevant hereto or thereto, all in form and substance satisfactory to
the Administrative Agent in its sole good faith discretion.

ARTICLE IV

MISCELLANEOUS

4.1 Amended Terms. All references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

4.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

8



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct as of the date hereof (except for
those which expressly relate to an earlier date) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects as of the date hereof (except for
those which expressly relate to an earlier date).

(e) Before and after giving effect to this Amendment, (1) no Default or Event of
Default exists; and (2) the Credit Parties are in compliance with all financial
covenants set forth in Section 5.9 of the Credit Agreement.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The execution, delivery and performance of this Amendment by the Credit
Parties will not violate any Requirement of Law or contractual obligation of any
Credit Party in any respect that could reasonably be expected to have a Material
Adverse Effect.

4.3 Acknowledgment of Guarantors. The Guarantors acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Documents.

4.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

4.5 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

9



--------------------------------------------------------------------------------

4.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

4.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

4.8 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

4.9 Fees. The Borrower agrees to pay all reasonable out-of-pocket, due diligence
expenses and other related expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees, disbursements and other charges of
Moore & Van Allen PLLC.

4.10 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

4.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Borrower, the Guarantors, and the Administrative Agent
(on behalf of itself and the Lenders) have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     MORTON’S OF CHICAGO, INC.,     an Illinois corporation     By:  

/s/    Ronald M. DiNella

    Name:   Ronald M. DiNella     Title:   Senior Vice President & Chief
Financial Officer PARENT:     MORTON’S RESTAURANT GROUP, INC.,     a Delaware
corporation     By:  

/s/    Ronald M. DiNella

    Name:   Ronald M. DiNella     Title:   Senior Vice President & Chief
Financial Officer GUARANTORS:     PORTERHOUSE, INC.,     a Delaware corporation
    MORTON’S OF CHICAGO/ATLANTA, INC.,     an Illinois corporation     MORTON’S
OF CHICAGO/BUCKHEAD, INC.,     a Delaware corporation     MORTON’S OF
CHICAGO/CHICAGO, INC.,     a Delaware corporation     MORTON’S OF
CHICAGO/CINCINNATI, INC.,     a Delaware corporation     MORTON’S OF
CHICAGO/CLAYTON, INC.,     a Delaware corporation     MORTON’S OF
CHICAGO/CLEVELAND, INC.,     an Illinois corporation     MORTON’S OF
CHICAGO/COLUMBUS INC.,     a Delaware corporation     MORTON’S OF
CHICAGO/DALLAS, INC.,     an Illinois corporation

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MORTON’S OF CHICAGO/DENVER, INC.,     an Illinois corporation     MORTON’S
OF CHICAGO/DETROIT, INC.,     a Delaware corporation    

MORTON’S OF CHICAGO/FIFTH AVENUE, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/FLAMINGO ROAD CORP.,

a Delaware corporation

   

MORTON’S OF CHICAGO/HOUSTON, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/MINNEAPOLIS, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/NASHVILLE, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/PALM DESERT, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/PHILADELPHIA, INC.,

an Illinois corporation

   

MORTON’S OF CHICAGO/PHOENIX, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/PITTSBURGH, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/PITTSBURGH LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/PORTLAND, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/PUERTO RICO, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/ROSEMONT, INC.,

an Illinois corporation

   

MORTON’S OF CHICAGO/SACRAMENTO, INC.,

a Delaware corporation

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MORTON’S OF CHICAGO/SAN ANTONIO, INC.,     a Delaware corporation    

MORTON’S OF CHICAGO/SAN DIEGO, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/SAN FRANCISCO, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/SANTA ANA, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/SCOTTSDALE, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/SEATTLE, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/VIRGINIA, INC.,

an Illinois corporation

   

MORTON’S OF CHICAGO/WASHINGTON D.C. INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/WASHINGTON SQUARE, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/WESTBROOK, INC.,

an Illinois corporation

   

PORTERHOUSE OF LOS ANGELES, INC.,

a Delaware corporation

   

MOCGC CORP.,

a Virginia corporation

   

MORTON’S OF CHICAGO HOLDING, INC.,

a Delaware corporation

   

ARNIE MORTON’S OF CHICAGO/FIGUEROA LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO MARYLAND HOLDING, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/BALTIMORE LLC,

a Delaware limited liability company

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MORTON’S OF CHICAGO/BETHESDA LLC,     a Delaware limited liability company  
 

MORTON’S OF CHICAGO/ANAHEIM LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ATLANTIC CITY, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO FLORIDA HOLDING, INC.,

a Delaware corporation

   

MORTON’S OF CHICAGO/BOCA RATON, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/CORAL GABLES, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/MIAMI LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/NORTH MIAMI BEACH LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ORLANDO LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/PALM BEACH LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/BOSTON LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/CHARLOTTE LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/CRYSTAL CITY LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/DENVER CRESCENT TOWN CENTER, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/FORT LAUDERDALE, LLC,

a Delaware limited liability company

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MORTON’S OF CHICAGO/GREAT NECK LLC,     a Delaware limited liability company
   

MORTON’S OF CHICAGO/HACKENSACK LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/HARTFORD LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/HONOLULU LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/INDIANAPOLIS LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/JACKSONVILLE LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/KANSAS CITY LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/KING OF PRUSSIA LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/LOUISVILLE LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/NEW ORLEANS LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/NORTHBROOK, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/MCKINNEY, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/RESTON LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/RICHMOND LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/SCHAUMBURG LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/SOUTHPARK, LLC,

a Delaware limited liability company

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MORTON’S OF CHICAGO/STAMFORD LLC,     a Delaware limited liability company  
 

MORTON’S OF CHICAGO/TROY, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/WACKER PLACE, LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/WHITE PLAINS LLC,

a Delaware limited liability company

   

ITALIAN RESTAURANTS HOLDING CORP.,

a Delaware corporation

   

BERTOLINI’S RESTAURANTS, INC.,

a Delaware corporation

   

BERTOLINI’S OF CIRCLE CENTRE, INC.,

a Delaware corporation

   

BERTOLINI’S/KING OF PRUSSIA, INC.,

a Delaware corporation

   

BERTOLINI’S OF LAS VEGAS, INC.,

a Delaware corporation

   

BERTOLINI’S AT VILLAGE SQUARE, INC.,

a Delaware corporation

    By:  

/s/     Ronald M. DiNella

    Name:   Ronald M. DiNella     Title:   Senior Vice President & Chief
Financial Officer    

ARNIE MORTON’S OF CHICAGO/BURBANK LLC,

a Delaware limited liability company

    By:  

/s/    Ronald M. DiNella

    Name:   Ronald M. DiNella     Title:   Senior Vice President & Chief
Financial Officer

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    HOUSTON STEAKHOUSE, INC.,     a Texas corporation    

CHICAGO STEAKHOUSE, INC.,

a Texas corporation

   

SAN ANTONIO STEAKHOUSE, INC.,

a Texas corporation

    By:  

/s/    Ronald M. DiNella

    Name:   Ronald M. DiNella     Title:   Senior Vice President & Chief
Financial Officer    

MORTON’S MEXICO HOLDING (USA), LLC,

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ BOSTON SEAPORT LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ BROOKLYN LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ CAPITOL MALL LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ CAREW TOWER LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ INDIAN WELLS LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ LEAWOOD LLC

a Kansas limited liability company

   

MORTON’S OF CHICAGO/ MIAMI BEACH LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ NAPERVILLE LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ PARK PLACE MD LLC

a Delaware limited liability company

   

MORTON’S OF CHICAGO/ PHILADELPHIA LLC

a Delaware limited liability company

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MORTON’S OF CHICAGO/ SAN JOSE LLC     a Delaware limited liability company  
  ARNIE MORTON’S OF CHICAGO/ WOODLAND HILLS LLC, a Delaware limited liability
company     By:  

/s/    Ronald M. DiNella

    Name:   Ronald M. DiNella     Title:   Senior Vice President & Chief
Financial Officer

 

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WACHOVIA BANK,     NATIONAL ASSOCIATION,     as
Administrative Agent     and on behalf of the Required Lenders     By:  

/s/    Denis Waltrich

    Name:   Denis Waltrich     Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
February 14, 2006 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among MORTON’S OF CHICAGO, INC., an Illinois
corporation, (the “Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware
corporation (the “Parent”), those Subsidiaries of the Parent identified as a
“Guarantor” on the signature pages hereto (together with the Parent, the
“Guarantors”), the lenders and other financial institutions from time to time
party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless otherwise defined herein.

The undersigned hereby approves the Fifth Amendment to Credit Agreement (the
“Amendment”), dated as of March 4, 2009, by and among the Borrower, the
Guarantors party thereto and the Administrative Agent and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Amended Credit Agreement.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the      day of                         , 2009.

 

                                           
                                          ,       as a Lender       By:  

 

      Name:  

 

      Title:  

 

 